Citation Nr: 1213774	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-37 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel







INTRODUCTION

The Veteran had active military service from June 1974 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that in his November 2007 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  The RO sent the Veteran a letter in March 2009 informing him that once his case was ready for a hearing, he would be notified as to the date, time and place to report for this hearing.  The letter also provided the Veteran with the option to request a different type of hearing or withdraw his hearing request altogether.  In a response date stamped as having been received in April 2010, the Veteran indicated that he wished to withdraw his request for a hearing.  

In September 2011, the Board remanded the Veteran's claim for service connection for bilateral hearing loss for further evidentiary development.  Specifically, the Board requested that the RO schedule the Veteran for another VA examination to determine the nature, extent, and etiology of his bilateral hearing loss.  This examination was completed in November 2011, and a copy of the VA examination report has been associated with the Veteran's claims file.  

Based on the November 2011 examination report, in a January 2012 rating decision, the Appeals Management Center (AMC) granted service connection for left ear hearing loss, and evaluated it as noncompensably disabling, effective June 30, 2006.  However, the AMC denied service connection for the Veteran's right ear hearing loss.  See January 2012 Supplemental Statement of the case (SSOC).  Accordingly, the only issue remaining on appeal is entitlement to service connection for right ear hearing loss.  [With respect to this remaining claim, the Board finds that the agency of original jurisdiction has complied with all of the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance) & Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).]  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The hearing loss of the Veteran's right ear is causally or etiologically related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the hearing loss of his right ear was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for hearing loss in the right ear, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747.  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

In order to establish direct service connection for a disorder, there must be (1) competent and credible evidence of the current existence of the disability for which service connection is being claimed; (2) competent and credible evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent and credible evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. & Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

Here, the Veteran contends that he developed hearing loss in his right ear due to exposure to acoustic trauma while serving in the military.  He further maintains to have experienced continuing hearing loss since this time.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for right ear hearing loss is warranted.  

Turning to the Veteran's service treatment records, the Board notes that, on the March 1974 examination conducted pursuant to his enlistment in the military, the Veteran marked that he had or had had ear, nose, or throat trouble.  However, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and he had a hearing loss profile of 'H1' at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

On authorized audiological evaluation pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
5
XXXX
5
LEFT
25
15
5
XXXX
15

The Board acknowledges that, based on these audiological findings, the Veteran had some hearing loss at the lower frequencies in the bilateral ears.  However, while these findings reflect a slight level of hearing loss, as previously mentioned, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and he had a physical profile of H1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  In addition, there are no pre-service audiological evaluations or reports reflecting any evidence, signs, or findings of hearing loss associated with the Veteran's claims file.  Indeed, the examiner who evaluated the Veteran at his enlistment examination did not note there to be any hearing loss in the Summary of Defects and Diagnoses or Physician's Summary and Elaboration of all Pertinent Data sections, and the Veteran was found to be qualified for enlistment.  Therefore, to the extent that any reasonable doubt exists as to whether the Veteran had a hearing disability before beginning his active service on June 1974, the Board will resolve this doubt in favor of the Veteran and find that right ear hearing loss did not pre-exist his period of service.  He is therefore presumed to have been in sound condition at entry to service in June 1974.  

Also, the claims file contains a copy of a report of an audiometric test that was apparently conducted during service in September 1974 and which was submitted by the Veteran.  [In this regard, the Board notes that, although this is not in the official service treatment records, a review of the report does not demonstrate any reason to doubt its authenticity as a service treatment record.]

The September 1974 audiological evaluation showed the following pure tone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
10
LEFT
15
10
15
15
10

The remainder of the Veteran's service treatment records is clear for any complaints of, or treatment for, any hearing problems.  On the November 1976 examination conducted pursuant to the Veteran's separation from service, the clinical evaluation of his ears and drums was shown to be normal, and he reported to have hearing loss and ear, nose or throat trouble on his medical history report.  In addition, on authorized audiological evaluation pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
20
10
LEFT
20
20
10
20
25
The Board notes that these audiological findings do reflect a slight decrease in the Veteran's hearing acuity in both the right and left ear when compared to his March 1974 and September 1974 audiometric test results.  

In a number of statements submitted by the Veteran, he described his duties while working as an Electronic Devices Repairman.  According to the Veteran, his duties primarily involved working at the firing range, and, in addition to performing daily firing demonstrations for recruits (which involved about 60 rounds of M-16 ammunition a day), he patrolled the firing line which was within close proximity to the "shooters" and consisted of 35 shooters at a time.  The Veteran also indicated that, besides "cheap plastic plugs," he was not provided with an adequate form of hearing protection.  See July 2006 and September 2006 Statements of Veteran.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was that of a 35E10 Special Electronic Devices Repairer.  His service personnel records, however, show that his more specific MOS was that of a 35E20 Electronic Target Repairman and that he was assigned to the Train Fire Maintenance Section, Range 16 and Range 13, at the U.S. Army Training Center in Fort Dix, New Jersey.  He was at this assignment from December 1974 until his discharge in December 1976.  As far as can be gleaned from the service personnel records, the Veteran's main duty was to repair electric targets on field firing ranges.  
However, as discussed above, the Veteran has indicated that this was only part of his duties.  In support of his assertions as to his duties, the Veteran also submitted a statement from his commanding officer, Sergeant First Class W. H., while assigned to Range 16.  According to W.H., the Veteran worked as a "target repairman" while assigned to his unit, and his duties included fixing targets when they malfunctioned, painting anything that needed painting, firing demonstrations, and "walking behind the line while live fire [was] being conducted."  W.H. believed that these experiences could have contributed to the Veteran's current hearing loss.  See January 2008 Statement of W.H.  Furthermore, in the February 2008 and January 2012 rating decisions, the RO determined that the Veteran's tinnitus and left ear hearing loss were related to his military noise exposure and granted service connection for these disabilities.  In so doing, the RO conceded exposure to acoustic trauma in service.  While the Board agrees with this determination, the questions remain whether the Veteran has a current hearing disability in his right ear for VA purposes, and if so, whether the right ear hearing disability is related to the noise exposure in service.  

Recent audiological examinations establish that the Veteran has a hearing disability in his right ear that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, the Veteran was afforded a VA audiological evaluation in November 2011, and, on the authorized audiological evaluation, pure tone thresholds, in decibels, were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
65
60
LEFT
30
30
30
45
60

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 90 percent in the left ear.  Based on the audiometric results, the examiner diagnosed the Veteran with sensorineural hearing loss in both the right and left ear.  These findings meet the requirements of 38 C.F.R. §3.385 (2011).  Thus, the remaining question pertaining to service connection is whether the hearing loss in the Veteran's right ear is related to his military noise exposure.  
The evidence of record reflects that the Veteran has continuously sought treatment for his hearing condition for the past two decades.  He underwent a private audiological evaluation at the University of Tennessee Hearing and Speech Center in May 1991.  The results of this audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
60
70
LEFT
20
20
15
25
50

The private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph as shown in the charts above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the United States Court of Appeals for Veterans Claims (Court) is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  Based on the audiometric results, the Veteran was diagnosed with moderate sensorineural hearing loss in the right ear.  

A March 2003 progress report reflects that the Veteran presented with concerns about his hearing loss, and reported that this had been an on-going problem for a long time.  During the treatment visit, he described his military history and reported to have had exposure to extreme levels of noise while working with and around "shooting guns."  According to the Veteran, his hearing in his right ear was worse than his left, due to the fact that he held his gun on his right shoulder when firing it in service.  

The Veteran visited with his private physician, R.G., M.D. in September 2007, and the details surrounding this visit are discussed in a January 2008 letter.  Dr. R.G. interviewed the Veteran regarding his medical history, and noted that the Veteran's history was significant for noise exposure on a rifle firing range while serving in the military.  The Veteran explained that he served as a firing range instructor for twenty-six months in service, and during this time, he "personally fired over 1400 rounds monthly as demonstrator rounds, and was further exposed to the noise of over 250,000 rounds a month fired by his trainees."  According to the Veteran, he is unable to hear at all in his right ear and has limited hearing in his left ear when there is significant background noise.  Dr. R.G. noted that the Veteran's complaints primarily centered around his right ear hearing loss.  An audiological evaluation of the Veteran was performed in June 2007, the results of which are discussed in the January 2008 opinion.  Concerning this, the results of June 2007 private audiometric testing showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
XXXX
60
LEFT
25
25
25
40
60

The private audiogram results were provided in graph form and the Board has depicted the numeric equivalents from the graph as shown in the charts above.  According to Dr. R.G., these audiometric results reflected a moderate high-frequency sensorineural hearing loss in the left ear, and moderate to severe sloping sensorineural hearing loss in the right ear.  Dr. R.G. further concluded that while the cause of the Veteran's hearing loss cannot be definitively pinpointed, his history of noise exposure on the firing range is very significant, and the Veteran's hearing loss is at least partially impacted by harmful noise exposure while in the military.  

The Veteran was afforded a VA examination in February 2008, at which time he provided his military history, reported having the greatest difficulty hearing conversation in the presence of background noise, and denied any post-service occupational and recreational noise exposure.  The Veteran also underwent an audiological evaluation, the results of which revealed the right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 45, 50, 55, 70 and 65.  For the left ear, auditory thresholds in the same frequencies were recorded 35, 30, 30, 45 and 65.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 92 percent in the left ear.  Based on her review of the medical records, as well as her discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran with mild sloping to moderately severe sensorineural hearing loss in the bilateral ears, and concluded that the Veteran's hearing loss was not caused by, or a result of his military noise exposure.  In rendering this opinion, the examiner relied solely on the results of audiometric tests shown on the Veteran's entrance and separation examinations conducted in March 1974 and November 1976, respectively, and based her conclusion on a comparison of these evaluations which did not reveal a standard threshold shift in hearing in either year.  However, the examiner failed to take the September 1974 audiometric test results in account when rendering her opinion.  Indeed, when these results are compared to the audiometric findings shown at the Veteran's separation examination, it would appear that the difference between these evaluations does show a threshold shift in both ears at some frequencies.  

Pursuant to the September 2011 Board Remand, the Veteran was afforded another VA examination in November 2011.  During this examination, the Veteran relayed his military history and described the impact of his hearing loss on his daily activities.  According to the Veteran, he has difficulty hearing in the presence of background noise, and his hearing problems have continued to worsen throughout the years.  The Veteran denied a history of loud recreational noise exposure after service.  With respect to post-service occupational noise exposure, the Veteran claimed to perform manual labor in a chemical factory and stated that the noise there was not loud enough to require hearing protection.  

As previously noted above, based on his review of the records, as well as his discussion with and audiological evaluation of the Veteran, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  While the examiner did relate the Veteran's left ear hearing loss to service, he concluded that the Veteran's right ear hearing loss is less likely as not due to his conceded military noise exposure in service.  He based his opinion on the rationale that the Veteran's hearing in his right ear was normal at the time of his discharge, and that a comparison between the Veteran's November 1976 audiometric results at his separation examination with either the March 1974 audiometric results upon enlistment, or the September 1974 audiometric findings, showed no evidence of a significant threshold shift for the right ear at any of the specified frequencies over the course of his active duty service.  According to the examiner, had the Veteran sustained hearing loss or a significant threshold shift for the right ear as a result of his conceded military noise exposure, such hearing loss should have been reflected on his audiometric results at his separation.  

The Veteran has described a history of exposure to loud sounds in service and has stated that he has experienced difficulty hearing in his right and left ears since his separation from service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

In considering the evidence of record, the Board finds that the Veteran's right ear hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's conceded noise exposure and his credible assertions that he began experiencing difficulty hearing in service and has continued to experience hearing loss-particularly in his right ear-since his discharge from service.  In addition, the Board notes that in the February 2008 and January 2012 rating decisions, the RO granted the Veteran service connection for tinnitus and left ear hearing loss, respectively, based on the same claim of noise exposure.  The fact that the Veteran has been granted compensation for service-related hearing problems adds to the credibility of his contention that his right ear hearing loss is related to service because 'an associated hearing loss is usually present' with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  

The Board acknowledges the February 2008 and November 2011 VA medical opinions.  However, as previously discussed above, the February 2008 VA examiner failed to take certain relevant factors, to include the positive January 2008 opinion as well as the September 1974 audiometric findings, into account when rendering her opinion.  With respect to the November 2011 VA medical opinion, while the examiner conducted a thorough review of the claims file, and took all the necessary factors into consideration, he ultimately based his opinion on the Veteran's normal hearing results at his separation, and the lack of a significant threshold shift for the right ear when comparing the September 1974 audiometric findings with the November 1976 audiometric findings upon separation.  In contrast to his etiological opinion regarding the Veteran's right ear hearing loss, the Board notes that when rendering his opinion regarding the Veteran's left ear hearing loss, the November 2011 examiner did not just base his opinion on the presence of a significant threshold shift between the September 1974 and November 1976 audiometric findings; he also relied on the Veteran's "reported history of excessive noise exposure performing [his military] duties on the firing ranges..." as well as the November 1976 medical history report wherein the Veteran marked that he did have a history of hearing loss.  Indeed, the examiner acknowledged the Veteran's assertions that he was not provided with adequate hearing protection while fulfilling his military duties, and agreed that "unprotected exposure to such noise would have put [the Veteran] at considerable risk for noise-induced hearing loss...."  In this regard, the Board finds it unclear why these particular factors were not given much weight when the November 2011 VA examiner issued his etiological opinion regarding the Veteran's right ear hearing loss.  Indeed, in providing his opinion, the VA examiner failed to explain why these factors are more relevant with respect to Veteran's left ear hearing loss but not his right ear hearing loss.

In addition, the VA examiner seemed to imply that the Veteran's post-service noise exposure was a factor to his right ear hearing loss, even though the Veteran did not describe a significant history of occupational or recreational noise exposure after service.  Thus, the Board finds that these VA examiners' opinions have little probative value, and, when weighed against the positive January 2008 private opinion, the Veteran's reported onset in service and his continuing symptoms of hearing loss since service, the Board finds the evidence is at least in equipoise that his right ear hearing loss is related to his conceded in-service noise exposure.  Of particular significance to the Board in this matter are the Veteran's competent complaints of continuing hearing problems in his right ear since service.  

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has right ear hearing loss that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for right ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for hearing loss of the right ear is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


